DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 3/7/22 and the amendment of claims has been entered.  


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of preventing formation of cancer was previously acknowledged.
In the reply filed 2/7/22, Applicants amended claims 1, 3, 6, 8 and 21. Claim 5 has been cancelled. Claims  25-26 are newly added. 
Claims 1-3, 6-8, 21-22, and 24-26 are under consideration. 

		
			
			Claim Rejections-Withdrawn
The rejection of claims 1-3, 5-7 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to amendment of the claims and Applicants arguments. 
The rejection of claims 1-3, 6-8, 21-22 and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn due to Applicants arguments.  
The rejection of claims 1-3, 5-8 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storm et al. (“Conserved features of cancer cells define their sensitivity of HAMLET-induced death; c-Myc and glycolysis” Oncogene; epub 6/6/2011, previously cited) as evidenced by Zeineldin et al. (“More than two decades of APC modeling in rodents” Biochim Biophys Acta. 2013: Aug;1836(1); 80-89, previously cited) is withdrawn due to Applicants arguments.
The rejection of claims 1-3, 5-8, 21-22 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storm et al. (“Conserved features of cancer cells define their sensitivity of HAMLET-induced death; c-Myc and glycolysis” Oncogene; epub 6/6/2011) as evidenced by Zeineldin et al. (“More than two decades of APC modeling in rodents” Biochim Biophys Acta. 2013: Aug;1836(1); 80-89) in view of Svanborg et al. (WO 2012/069836) and is withdrawn due to Applicants arguments.
Response to Arguments
Applicant’s arguments, filed 2/7/22, have been fully considered and are persuasive.  The rejections above have been withdrawn.  

		Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 8, 21 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mossberg et al. (“HAMLET treatment delays bladder cancer development” Investigative Urology; Vol. 183, 1590-1597, April 2010). This is a NEW rejection necessitated by amendment. 
Mossberg et al. teach HAMLET is a protein lipid complex that kills different types of cancer cells (Abstract). Mossberg et al. teach that HAMLET is a complex of alpha-lactalbumin and oleic acid (p. 1590, bottom of 2nd col.), meeting the limitation of claims 1 (i),(iv), claims 2-3, 8 and claim 26 (i),(iii).  With respect to “preventing formation of a bladder or colon cancer”, Mossberg et al. teach bladder tumor instillation on day 0 and HAMLET or PBS (control) instillation on days 1, 3, 5, 7 and 9 or days 1,2,3, 5 and 7 (Fig. 3 and Bladder Cancer model on p. 1591). Mossberg et al. teach that HAMLET treated mice lacked detectable tumors more often controls (33% vs 0%), meeting the limitation of “preventing formation of bladder cancer”. Fig. 3 discloses tumor area  in HAMLET vs PBS administered controls, wherein HAMLET administered bladders had 0%, 4% and 13% tumor area (TA) vs. 43%, 41% and 91% in PBS administered bladders. Please note that the model of bladder cancer used in Mossberg et al. (MB49), tumors were visible after 3 days (p. 1595, 1st col.). Therefore, HAMLET was administered before visible tumors (days 1 and 2). 
With respect to claim 21, the instant specification does not specifically define the limitation “derived from”, however the specification at paragraph [0024] teaches suitable fragments derived from alpha-lactalbumin are derived solely from the alpha domains, but may include alpha and beta domains or the interface between the domains. However, other active fragments may be found [0024]. The HAMLET of Mossberg et al. is native human alpha lactalbumin and comprises the alpha, beta and interacting domains. Therefore, the broadest reasonable interpretation of claim 21 includes full-length human alpha-lactalbumin. 

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 21-22 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mossberg et al. (“HAMLET treatment delays bladder cancer development” Investigative Urology; Vol. 183, 1590-1597, April 2010) in view of Svanborg et al. (WO 2012/069836).
The teachings of Mossberg et al. are presented in detail above. Mossberg et al. does not teach that the peptide sequence comprises SEQ ID NO: 3 or 5 or comprises native mature alpha lactalbumin with all the cysteines mutated to other amino acids. However, the teachings of Svanborg et al. cure this deficiency. 
With respect to claims 22 and 25, Svanborg et al. teach fragments of alpha-lactalbumin, including SEQ ID NO: 3 and 5, which are identical to instantly claimed SEQ ID NO: 3 and 5 (top of p.7). Svanborg et al. teach that in SEQ ID NO: 3 and 5 are fragments of human alpha-lactalbumin wherein the cysteines are replaced with other amino acids such as alanine to prevent any intra-molecular bonding, meeting the limitations of claim 22 (bottom of p. 6).
With respect to claim 24, Svanborg et al. teach the suitable proteins include those being identified as being active in such complexes, such as alpha-lactalbumin (p. 6). Svanborg et al. also teach a particularly preferred embodiment, wherein the polypeptide comprises a recombinant protein having the sequence of alpha-lactalbumin but which lacks intra-molecular disulfide bonds or cross-links, which may be achieved by changing cysteine residues in the native alpha-lactalbumin to other residues, in particular alanine (p. 9, 2nd to last para.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to try a polypeptide comprising SEQ ID NO: 3, 5, or the variant of mature alpha lactalbumin lacking cysteine residues in the composition of Mossberg et al. for prevention of bladder cancer because Svanborg et al. teach the peptides and proteins lack cysteine residues to prevent intra-molecular bonding. There is a reasonable expectation of success given that Svanborg et al. teach the lack of intra-molecular disulfide binds ensure that the molecule will be three-dimensionally non-native and inactive with respect to its endogenous activity. 


Response to Amendment
The Affidavit filed under 37 CFR 1.132 filed 2/7/22 is sufficient to overcome the rejection of claims based upon scope of enablement. Applicants disclose that HAMLET and BAMLET prevent bladder cancer progression. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note that the allowable subject matter is in regards to the embodiment of “colon cancer” (not bladder cancer, see 102 rejection above). The closest prior art is Storm et al. that teach treatment of colon cancer in APC min mice (model of colon cancer that results in truncation of APC at codon 851). However, Storm et al. does not teach prophylaxis of colon cancer as HAMLET is administered after tumor formation. There was not teaching or suggestion in Storm et al. to prevent the formation of colon cancer tumors.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /TARA L MARTINEZ/     Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                  
/JULIE HA/Primary Examiner, Art Unit 1654